PER CURIAM ORDER
**350It is this 7th day of November, 2016, upon consideration of the briefs, record and oral arguments in the above matter by the Court
ORDERED, by the Court of Appeals of Maryland, that the appeal of the temporary restraining order (TRO) be, and it is hereby, dismissed, and it is further *727**351ORDERED, that the case will be remanded to the Circuit Court for Baltimore City with directions to consider the request for declaratory judgment after an opinion has been issued by this Court in these proceedings.